 Case 18-09130             Doc 904     Filed 10/20/20 Entered 10/20/20 16:26:27          Desc Main
                                        Document     Page 1 of 4



                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION
                                                          )
 In re:
                                                          )    Case No. 18-9130
 ROBERT M. KOWALSKI,                                      )    Chapter 7
                                                          )    Honorable Jacqueline P. Cox
                                     Debtor.              )
                                                          )

FDIC-R’S RESPONSE TO DEBTOR’S MOTION TO COMPEL TRUSTEE TO OBJECT
                     TO FDIC-R’S PROOF OF CLAIM

          Federal Deposit Insurance Corporation, as Receiver for Washington Federal Bank for

Savings (“FDIC-R”), for its Response to the Debtor, Robert M Kowalski’s (“Debtor”), Motion to

Compel the Trustee to Object to FDIC-R’s Proof of Claim, states as follows:

          1.          On October 13, 2020, the Debtor filed his motion pursuant to 11 U.S.C. Section

704(5) to compel the Trustee to examine and object to the amended proof of claim filed by FDIC-

R.

          2.          That Amended Proof of Claim (“Claim”) was filed on June 5, 2019.

          3.          On November 14, 2019, the Trustee filed and gave notice to the Debtor of the

Trustee’s motion for approval of settlement pursuant to Bankruptcy Rule 9019(a) regarding the

claims and interests of FDIC-R asserted in its Claim. (Dkt No. 775)

          4.          On December 10, 2019, after hearing, this Court entered an order, upon due and

proper notice, that the settlement agreement between the Trustee and FDIC-R concerning the

Claim and the allocation of secured and unsecured portion of the Claim was fair and reasonable

and fair, equitable and in the best interests of the Estate. (Dkt. No. 787)

          5.          Bankruptcy Rule 9019 allows a trustee to compromise claims. See Bankruptcy Rule

9019(a). Absent a compelling showing that the chapter 7 trustee failed or refused to perform a



5516905/1/13664.008
 Case 18-09130             Doc 904     Filed 10/20/20 Entered 10/20/20 16:26:27         Desc Main
                                        Document     Page 2 of 4



fiduciary duty imposed by the Bankruptcy Code, once the trustee arrives at an informed judgment

that further prosecution of an objection to a proof of claim would be unavailing or

counterproductive to the chapter 7 estate, the chapter 7 debtor is without appellate standing to

challenge a bankruptcy court order approving a compromise. In re Thompson, 965 F. 2d 1156,

1147 (1st Cir. 1992)

         6.           Notwithstanding, under 28 U.S.C. Section 158 (b)(2), an appeal of a final order

must be filed within 14 days of entry of that order. Here, the final order was entered on December

10, 2019. The Debtor had notice of the proceedings and failed to file a notice an appeal within 14

days. Accordingly, even assuming the Debtor could object to the Claim, his failure to object to the

Trustee and FDIC-R compromising the Claim in a settlement in a timely fashion renders this

motion moot.

         WHEREFORE, Federal Deposit Insurance Corporation, as Receiver for Washington

Federal Bank for Savings (“FDIC-R”), prays that the court deny the Motion of the Debtor, Robert

M. Kowalski, to Compel Trustee to Object to FDIC-R’s Proof of Claim, and grant such other relief

as is just and equitable.

Dated: October 20, 2020                                  Respectfully submitted,
                                                         FEDERAL DEPOSIT INSURANCE
                                                         CORPORATION, AS RECEIVER FOR
                                                         WASHINGTON FEDERAL BANK FOR
                                                         SAVINGS
                                                         By: /s/ Eric S. Rein
                                                         Eric S. Rein
                                                         Nathan E. Delman
                                                         HORWOOD MARCUS & BERK CHARTERED
                                                         500 W. Madison Street, Suite 3700
                                                         Chicago, Illinois 60661
                                                         (312) 606-3200 (phone)
                                                         rrein@hmblaw.com
                                                         ndelman@hmblaw.com



                                                     2
5516905/1/13664.008
 Case 18-09130        Doc 904   Filed 10/20/20 Entered 10/20/20 16:26:27     Desc Main
                                 Document     Page 3 of 4



                                                Counsel for Federal Deposit Insurance
                                                Corporation, as Receiver for Washington
                                                Federal Bank for Savings




                                            3
5516905/1/13664.008
 Case 18-09130        Doc 904      Filed 10/20/20 Entered 10/20/20 16:26:27           Desc Main
                                    Document     Page 4 of 4



                                 CERTIFICATE OF SERVICE

         The undersigned attorney certifies that he caused a true and correct copy of the foregoing,

FDIC-R’S RESPONSE TO DEBTOR’S MOTION TO COMPEL TRUSTEE TO OBJECT

TO FDIC-R’S PROOF OF CLAIM, to be filed electronically with the United States Bankruptcy

Court for the Northern District of Illinois on October 20, 2020. Notice and a copy of this filing

will be served upon all counsel of record by operation of the Court’s CM/ECF electronic filing

system.

         In addition, the forgoing, FDIC-R’S RESPONSE TO DEBTOR’S MOTION TO

COMPEL TRUSTEE TO OBJECT TO FDIC-R’S PROOF OF CLAIM, will be served via

first-class mail to the following address on October 20, 2020:

                                       Mr. Robert Kowalski
                                        5233 W. 87th Street
                                       Oak Lawn, IL 60453


                                                      By: /s/ Eric S. Rein




                                                  4
5516905/1/13664.008
